COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Huff and Senior Judge Clements


AMERICAN HOSPICE MANAGEMENT
 HOLDINGS, L.L.C. AND AMERICAN
 HOME ASSURANCE COMPANY
                                                                        MEMORANDUM OPINION *
v.     Record No. 1851-11-2                                                  PER CURIAM
                                                                           JANUARY 24, 2012
JULIA ANN PIGGOTT


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Two Rivers Law Group, P.C., on brief), for
                 appellants.

                 (Vincent L. Robertson, Sr., on brief), for appellee.


       American Hospice Management Holdings, L.L.C. (hereinafter referred to as employer)

appeals a decision of the Workers’ Compensation Commission ordering the employer to

authorize surgery requested by Julia Ann Piggott (claimant). Employer contends the commission

erred by 1) ordering the authorization for the surgery, (2) rejecting employer’s argument that

claimant failed to prove the surgery was necessary and causally related to her awarded condition

of “strain-lumbar,” and (3) by “expanding [claimant’s] compensable condition beyond the

awarded condition . . . .”

       We have reviewed the record and the commission’s opinion and find that this appeal is

without merit. Accordingly, we affirm for the reasons stated by the commission in its final

opinion. See Piggot v. American Hospice Management Holdings, L.L.C., VWC File No.

232-30-16 (Aug. 15, 2011). We dispense with oral argument and summarily affirm because the


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                               -2-